In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
             ___________________________
                  No. 02-19-00239-CV
             ___________________________

           NYTEX SPORTS, LLC, Appellant

                             V.

TEJAS VOLLEYBALL CLUB AND KEVIN ANDERSON, Appellees




           On Appeal from the 96th District Court
                  Tarrant County, Texas
              Trial Court No. 096-291955-17


            Before Sudderth, C.J.; Gabriel and Kerr, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On July 10, 2019, and July 31, 2019, we notified cross-appellants Tejas

Volleyball Club and Kevin Anderson, in accordance with rule of appellate procedure

42.3(c), that we would dismiss their cross-appeal unless they paid the $205 filing fee.

See Tex. R. App. P. 42.3(c), 44.3. Cross-appellants Tejas Volleyball Club and Kevin

Anderson have not done so. See Tex. R. App. P. 5, 12.1(b).

      Because cross-appellants Tejas Volleyball Club and Kevin Anderson have not

complied with a procedural requirement and the Texas Supreme Court’s order of

August 28, 2015,1 we dismiss their cross-appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Cross-appellants Tejas Volleyball Club and Kevin Anderson must pay all costs

of the cross-appeal. See Tex. R. App. P. 43.4.



                                                      Per Curiam

Delivered: August 22, 2019




      1
       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2